      Case 1:17-cv-00710-WJ-SCY Document 149 Filed 12/26/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


In re: Gold King Mine Release in San Juan
County, Colorado on August 5, 2015
                                                 No. 1:18-md-02824-WJ
This Document Relates to:
All Cases

            MOTION FOR A STAY OF MONTHLY STATUS CONFERENCE
                  IN LIGHT OF LAPSE OF APPROPRIATIONS

       The United States of America hereby moves for a stay of the Federal Defendants’

participation in the Special Master’s monthly status conferences as set forth in the Order

Regarding November 5, 2017 Status Conference, ECF 125, including the status conference

rescheduled for January 4, 2019, in the above-captioned case.

       1.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

same is true for several other Executive agencies, including the U.S. Environmental Protection

Agency. The Department does not know when funding will be restored by Congress.

       2.      Absent an appropriation, Department of Justice attorneys and employees of the

U.S. Environmental Protection Agency are prohibited from working, even on a voluntary basis,

except in very limited circumstances, including “emergencies involving the safety of human life

or the protection of property.” 31 U.S.C. § 1342.

       3.      Undersigned counsel for the Department of Justice therefore requests a stay of the

Federal Defendants’ participation in the Special Master’s monthly status conferences, including

the status conference rescheduled for January 4, 2019, until Congress has restored appropriations

to the Department.
       Case 1:17-cv-00710-WJ-SCY Document 149 Filed 12/26/18 Page 2 of 4



       4.      If this motion for a stay is granted, undersigned counsel will notify the Special

Master as soon as Congress has appropriated funds for the Department. The Government

requests that, at that point, all current deadlines for the parties be extended commensurate with

the duration of the lapse in appropriations.

       5.      Opposing counsel do not oppose the Government’s motion. The State of Utah

clarifies that it does not object to the motion “assuming that a continuing appropriation is not

approved” before the January 4, 2019, status conference.

       Therefore, although we greatly regret any disruption caused to the Special Master, and

the other litigants, the Government hereby moves for a stay of the Federal Defendants’

participation in the Special Master’s monthly status conferences in this case until Department of

Justice attorneys are permitted to resume their usual civil litigation functions.



Dated: December 26, 2018                       Respectfully Submitted

                                               JOSEPH H. HUNT
                                               Assistant Attorney General
                                               Civil Division

                                               THOMAS G. WARD
                                               Deputy Assistant Attorney General
                                               Torts Branch

                                               J. PATRICK GLYNN
                                               Director, Torts Branch

                                               CHRISTINA M. FALK
                                               Assistant Director

                                               ADAM BAIN
                                               Senior Trial Counsel
                                               SARAH B. WILLIAMS
                                               MICHAEL L. WILLIAMS
                                               DAVID HAMMACK
                                               Trial Attorneys

                                                  2
Case 1:17-cv-00710-WJ-SCY Document 149 Filed 12/26/18 Page 3 of 4




                             /s/ Albert K. Lai
                             ALBERT K. LAI
                             Trial Attorney
                             U.S. Department of Justice
                             Civil Division, Torts Branch
                             Environmental Torts Section
                             P.O. Box 340, Ben Franklin Station
                             Washington, D.C. 20044
                             Email: Albert.Lai@usdoj.gov
                             Telephone: (202) 616-4223
                             Facsimile: (202) 616-4989

                             JOHN C. ANDERSON
                             United States Attorney
                             ROBERTO D. ORTEGA
                             Assistant United States Attorney
                             P.O. Box 607
                             Albuquerque, New Mexico 87103
                             (505) 346-7274

                             JEFFREY H. WOOD
                             Acting Assistant Attorney General
                             Environment & Natural Resources Division

                             BRIAN H. LYNK
                             ALAN GREENBERG
                             MEGHAN GREENFIELD
                             United States Department of Justice
                             Environmental Defense Section
                             P.O. Box 7611
                             Washington, D.C. 20044
                             Phone: (202) 514-6187
                             Fax: (202) 514-8865
                             brian.lynk@usdoj.gov
      Case 1:17-cv-00710-WJ-SCY Document 149 Filed 12/26/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that on December 26, 2018, I filed the foregoing document electronically
through the CM/ECF system, which caused the parties or counsel of record to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing.

                                             /s/ Albert K. Lai
                                             Albert K. Lai
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Civil Division, Torts Branch
                                             Environmental Torts Section




                                                4
